Appellant was convicted for selling intoxicating liquor to one Beverly Jones. No witness testified in the case save the alleged purchaser. Complaint was made that the court failed to charge on accomplice testimony, and because, in the absence of corroborative evidence, he should have instructed a verdict of "not guilty."
The case was tried before the opinion in the Roberts case,88 Tex. Crim. 488, 288 S.W. Rep., 230, was handed down, wherein a purchaser was held to be an accomplice, under the provisions of what is known as the Dean Law. Under the authority of that case, and many since decided, the judgment of the trial court must be reversed, and the cause remanded.
Reversed and remanded. *Page 317